230 F.2d 484
KIMBLE GLASS COMPANY, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 12680.
United States Court of Appeals Sixth Circuit.
February 29, 1956.

James M. Guiher, Steptoe & Johnson, Clarksburg, W. Va., C. W. Neuhaus, Fred E. Fuller, Toledo, Ohio, for petitioner.
Marcel Mallet-Prevost, Louis Schwartz, Washington, D. C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
This case, involving a petition to review and set aside an order of the National Labor Relations Board and the Board's cross-petition for enforcement, was heard on the briefs, record and oral argument of counsel. The Board, upon undisputed evidentiary facts, found that petitioner's prohibition of the wearing of union badges by its employees was not justified by exceptional circumstances. See Republic Aviation Corp. v. N.L.R.B., 1945, 324 U.S. 793, 65 S.Ct. 982, 89 L.Ed. 1372; Boeing Airplane Co. v. N. L.R.B., 9 Cir., 1954, 217 F.2d 369, especially 374-375. While this court might not have so found, there is, viewing the record as a whole, substantial evidence to support the Board's finding. Cf. N.L.R. B. v. Hudson Motor Car Co., 6 Cir., 1942, 128 F.2d 528. The Board's order, in the usual form, was a reasonable exercise of its powers. See N.L.R.B. v. Mackay Radio & Tel. Co., 1938, 304 U.S. 333, 348, 58 S.Ct. 904, 82 L.Ed. 1381.


2
It Is Ordered that the Board's order be and it hereby is enforced.